DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 8/26/22. No claims     have been amended, cancelled or added. Claims 7 – 20 are withdrawn due to a restriction requirement without traverse. Claims 1 - 6 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 8/26/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Terminal Disclaimer
	The Terminal Disclaimer filed on 8/26/22 has been approved and entered.

Claim Rejections - 35 USC § 103
Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over SWEI et al (US 2007/0206364) in view of  TSUKIYAMA et al (WO 2017/038818, using machine translation).
The rejection is maintained as per reasons of record as stated in the previous office action of 5/31/22 and is incorporated herein by reference. 

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. 
Applicant submits that claim 1 recites that the adhesive contains both thermoplastic polyolefin and methyl acrylate; that TSUKIYAMA discloses ethylene-methyl acrylate copolymer (EMA) as an example of resin for the main body (31), not as the adhesive; that there is no suggestion that TSUKIYAMA discloses methyl acrylate.
Applicant’s argument has been considered but is not persuasive:
SWEI discloses an acrylic-based adhesive and TSUKIYAMA discloses that the adhesive layer is selected from (meth)acrylic resin (i.e., methyl acrylic resin) and polyolefin (see page 3 when the document is printed out, 5th paragraph; page 4, 5th paragraph).
It would have been obvious to one of ordinary skill in the art to have used both the disclosed (meth)acrylate and the disclosed polyolefin as adhesives for cumulative results since TSUKIYAMA discloses them to be equivalent adhesives.
Regarding TSUKIYAMA’s press board comprising ethylene-methyl acrylate copolymer in the main body, it is noted that claim 1 does not recite that the adhesive is a copolymer of ethylene-methyl acrylate, but recites an acrylic-based adhesive comprising certain ingredients including polyolefin and methyl acrylate. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765